JIANGBO PHARMACEUTICALS, INC.



 
February 15, 2010

 
Re:  Jiangbo Pharmaceuticals, Inc.
 
Gentlemen:
 
Reference is made to (i) that Securities Purchase Agreement, dated as of
November 6, 2007 (the “2007 Securities Purchase Agreement”) by and between
Jiangbo Pharmaceuticals, Inc. f/k/a/ Genesis Pharmaceuticals Enterprises, Inc.
(the “Company”) and Pope Asset Management, LLC (“Pope”) (ii) that Securities
Purchase Agreement dated May 30, 2008 (the “2008 Securities Purchase
Agreement”), by and among the Company and the investors who are parties thereto
(collectively, the “Investors”) (iii) those 6% Convertible Subordinated
Debenture of the Company dated November 6, 2007 issued to Pope (the “2007
Notes”) and (iv) those 6% those Convertible Notes May 30, 2008 and issued to the
Investors (collectively, the “2008 Notes”).  Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the 2007
Securities Purchase Agreement, 2008 Securities Purchase Agreement, the 2007
Notes, or the 2008 Notes, in each case, as indicated below.
 
Section 10.4 of the 2007 Securities Purchase Agreement provides that at any time
after the closing date, any waiver of any covenant or other provision of the
2007 Securities Purchase Agreement shall require the approval of the investors
that purchased a majority of the principal amount of the 2007 Notes issued
pursuant to the 2007 Securities Purchase Agreement and such waiver shall be
deemed to be a waiver by the investors.  Article 2(ii) of the 2007 Notes
provides that an Event of Default shall occur if failure shall be made in the
payment of interest on the 2007 Notes when and as the same shall become due and
such failure shall continue for a period of five (5) business days after such
payment is due.  Article 2(a) of the 2007 Notes provides that the entire unpaid
principal amount of the 2007 Notes together with interest thereon shall, on
written notice to the Company given by investors holding a majority in principal
amount of the outstanding 2007 Notes, forthwith become and be due and payable if
an Event of Default shall have occurred.
 
Section 6.4 of the 2008 Securities Purchase Agreement provides that no provision
of the Securities Purchase Agreement may be waived or amended except in a
written instrument signed by the Company and Pope.  Article 2(a)(ii) of each of
the 2008 Notes provides that it shall constitute an Event of Default under a
2008 Note if failure shall be made in the payment of interest on such 2008 Note,
when and, as the same shall become due and such failure shall continue for a
period of five (5) business days after such payment is due.  Article 2(b) of
each of the 2008 Notes provides that upon the occurrence of an Event of Default,
the entire unpaid principal amount of a 2008 Note, together with interest
thereon, shall, on written notice to the Company given by the Holders of a
majority of the 2008 Notes then outstanding become due and payable.

 
 

--------------------------------------------------------------------------------

 
 
As of November 30, 2009, Pope is the sole holder of $ 4,500,000 principal amount
of the 2007 Notes and the holder of $17,000,000 aggregate principal amount of
2008 Notes.
 
Pope hereby waives until February 25, 2010 the Events of Default that have
occurred as a result of the Company’s failure to timely make interest payments
on the 2007 Notes and 2008 Notes that were due and payable on November 30, 2009,
and agrees not to provide written notice to the Company with respect to the
occurrence of either of such Events of Default provided that the Company has
made such interest payments to the holders of the 2007 Notes and the holders of
the 2008 Notes on or prior to February 25, 2010.  If the interest payments are
not made by February 25, 2010, all rights and remedies of Pope defined in the
2007 and 2008 Securities Purchase Agreements shall remain in full force and
effect as if this waiver had not been granted.
 
Notwithstanding the foregoing, the Company hereby agrees that in the event that
its common stock has not been listed on The Nasdaq Stock Market on or prior to
April 15, 2010, that the Company shall pay to the holders of the 2007 Notes and
the 2008 Notes an amount equal to the difference between the interest on such
Notes previously paid for the period from June 1, 2009 to November 30, 2009 (the
"Interest Period") and the default rate of interest that would have been payable
with respect to such Notes for the Interest Period.
 
Except as expressly waived or otherwise specifically provided herein, all of the
representations, warranties, terms, covenants and conditions of each of the
Securities Purchase Agreement and the Notes shall remain unamended and unwaived
and shall continue to be and shall remain in full force and effect in accordance
with their respective terms.
 
This letter is governed by the laws of the State of New York without giving
effect to the conflict of laws rules of any jurisdiction. This letter may be
signed in one or more counterparts, each of which shall be deemed and original
and all of which, taken together, shall constitute one and the same agreement.

 
 

--------------------------------------------------------------------------------

 
 
Kindly acknowledge receipt of this letter and agreement to the foregoing by
executing  the enclosed copy of this letter where indicated and returning it to
the Company , whereupon it shall become a binding agreement among us as of the
date hereof.



 
Very truly yours,
     
Jiangbo Pharmaceuticals, Inc.
     
By:
   /s/ Cao Wubo
 
Name:  Cao Wubo
 
Title:    CEO & Chairman
AGREED AND ACKNOWLEDGED:
     
Pope Investments LLC
     
By:
   /s/William P. Wills
 
Name: William P. Wills
 
Title: President
 

 
 
 

--------------------------------------------------------------------------------

 